PETITION FOR REHEARING.
Robert Pulliam v. Commonwealth.
Opinion by
Judge Pryor:
We do not question the rule “that every deduction which the jury might have been authorized to make from the testimony must be assumed as a fact proven.”
From the beginning of the trial, the defense was based on the idea, that the shooting of Hawkins was in self defense, to preserve the life of Pulliam from the assault of Hawkins. This fact, when looking to the testimony for the defense alone, is clearly established by the testimony of more than one witness. The testimony for the Commonwealth conduces to establish, that Hawkins made no assault on Pulliam, and therefore the defense says, that Pulliam in defending himself from the attack of Moffet, accidentally shot Hawkins.
A witness for the Commonwealth says, that at the time of the first shot some one ran from where Hawkins was, across the pavement to the buggy where Moffet was found.
The jury is asked to say, from this fact, that Moffet was the man who ran to the buggy, and in the next place that Moffet was the man that knocked Hawkins down; and in the third place that *14Pulliam shot Hawkins by mistake. Laws says that'Moffet would have had time, after he dashed at Pulliam to go to' his buggy and get a shot gun before Pulliam fired.

Thompson & Bush, Bell & Willson, B. H. Gaithen, John C. Thompson, for appellant.


P. W. Hardin, for appellee.

This witness was between Hawkins and Pulliam. Pulliam fired first, to the right of the witness, and then to the left.
Defendant’s own witness says that Moffet turned, and as he got to the buggy Pulliam fired first shot, and made second shot two or three seconds after, and also, that when the second shot was made; Hawkins was advancing.
It is not the province of.the court to weigh the testimony, or take from the jury the consideration of any fact proven in the case, essential to the defense. Plere the defense says “that I shot Plawkins but did it to save my own life; he had twice knocked me down.” Secondly, “I shot at Moffet, and by mistake shot Plawkins,” and to establish this, one witness says that about the time of the firing, some one was seen to run from where Hawkins was, to the buggy ; and therefore the conclusion is, that I shot at Moffet and not at Hawkins.”
There is nothing in this case upon which to rest such a theory. It is inconsistent with the defense, and in no1 manner established by the prosecution. A much stronger case could be made out of shooting Moffet by mistake than Plawkins, in fact Moffet stated that in his opinion the accused did not intend to shoot him. We have again read the testimony and see nothing to authorize us to change the conclusion reached.
Petition overruled.